DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11,13-18 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 1 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a material-conveying system comprising a conveyor for conveying material to a bin, a conveyor positioning system associated with the conveyor, wherein the conveyor positioning system comprises a processor for positioning the conveyor relative to the bin by computing the distance from the conveyor to the bin as well as the angle of approach to avoid obstacles when approaching the bin, and wherein the processor is also configured to output an elevation signal to raise the conveyor and a mobile device wirelessly connected to the conveyor positioning system, the mobile device having a user interface for receiving user commands defining a preferred route that the conveyor is to follow when approaching the bin, wherein the conveyor positioning system positions the conveyor by displacing the conveyor along the preferred route to the bin.
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 11 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a method of positioning a conveyor relative to a bin, comprising receiving user input via a user interface of a mobile device to define a preferred route that the conveyor is to follow when approaching the bin, moving the conveyor to the bin by receiving the preferred route from the mobile device, determining a distance and an angle of approach from a spout of the conveyor to an opening of the bin and using a map of obstacles stored in a memory to enable the conveyor to avoid the obstacles when approaching the bin, raising the conveyor until the conveyor clears a height of the bin and positioning the spout of the conveyor relative to the opening of the bin by movinq the conveyor alonq the preferred route to the bin.
Applicant’s arguments filed 5/5/2022 with respect to the 103 rejection of the claims have been fully considered and are persuasive.  Applicant appears to argue that a preferred route as claimed is a route that is predetermined by the user (see also specification para.36).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        


/ASHLEY ROMANO/
Examiner, Art Unit 3652